Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art teaches many different processes of facial identification, and it also discloses the use of machine learning in the process of detecting facial features.  It is also know to determine different types of differences between features, and to associate features with identities or identifiers. The prior art does not teach or fairly suggest, as a whole, facial image identification system, comprising: a first feature amount acquisition unit, which acquires a first feature amount related to each of a plurality of features and calculated from first facial image data used in machine learning for constructing a first identifier so as to identify the plurality of features of a face; a second feature amount acquisition unit, which acquires a second feature amount related to each of the plurality of features and calculated from second facial image data in which the plurality of features of the face is reflected, wherein the second facial image data is acquired in an environment in which the first identifier is used and the second facial image data is the same type as the first facial image data; a difference extraction unit, which compares the first feature amount and the second feature amount for each of the features and extracts, based on a result of a comparison and among the plurality of features, a feature having a size in which a difference between the first feature amount and the second feature amount satisfies a predetermined condition as a difference feature; a learning data acquisition unit, which acquires third facial image data in the environment in which the first identifier is used, wherein at least one of the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648